*
.       .




                 OFFICE     OF   THE   ATTORNEY      GENERAL         OFTEXAS
                                            AUSTIN
                                                         $p   I
Qcn*w C. MANN                                        P
 mr.n .s*smu



            Colicty ;ittAmy
            Le.apaoaeq Texas

            ie;lr sirt

                         Opinion So. O-856




                     This will aoknc                               or your letter
            ,of say 1, lQ39, ti whlo                               c -      0~ini0n0r
             t.:isdaputzieat tho       r0
                                                          unty      olsrk    entltl-
                                                                   red6nlpflon ra-
                                                                  no with the




                                                  pi z'cxas, providea:'

                                    ounty baring less than ten    thoua-
                                    nhsbitanta, the lrherlff   of srtoh
                                    0 the ~saoaaor and Colleotor                0r
                                    ll,huvc and exeroise all the Pl@ta,
                            .wd ?riyil.aCea, Dz au&oat to all the
                           &ante   sud restrlotixa,    clad ~erlo.m all
                     thi d&ion   impsed   by law u;ci~ aoae;aora and
                     ooll6otora; end he ehofl alao ;Ivs the aazo
                     bade raquircd of afi ajwmir     and oollector of
                     taxes oleotsd."

                         tie ase\&g th3t yollr sherlft ia 8lao ths asaea-
                SOS  acd oollector cftares by aut%rity     of tho above
lien.   Cord=     C. Caaa, pas   2


stutute.
         Artiole 1331, a&.:3. 0r Texas, ha aacaded         La
1930 by the Forty-first   &?~;ialeture, Fourth Cslled       sea-
0103, rinds,  ln pzrt , aa r0Uowar

             *?or oaloulatlog and ~rcpsrLn& reder.ptlon
        ccrtlrloates and zeoeipts, rqmting      and ored-
        Ltil;g rcdeqtiona,    outing cozptrollor~a roCer,p-
        tlm numb*sra on the dellnwent     tax ricoord or
        annual delin+ent    list miifng      0O~tiri0k~te~
                                                        0r
        redo:spt;lonto tax-payers oitar ~;.'~ro~alby the
        C~,~troller, Md rcir i3s436 reoeipts or oerti-
        riOf4tee
               0r   redaq$lon    rcr Qroparty show on the
        a:.hual dolinqua::t list, t&a %ZAX oolleotor shall
        bo entitled to a rle of 000 Coltir (&LOO) for
        each owreot    aseessl..entof luhd to be sold,
        aaid iwe to bs taxed as 006t5 againat the do-
        linquent . Gorreot asaetmmnt     as hureln used
        meuns the inventory of all prGpOrtiC5 owned by
        an ladlrldual   ror any one) year.    Provided   that
        In no oa5e shall the State oy oounty be lloble
        rcjr aald fuse.*

          $0 fail to      any statutory authority ror par-
                         rind
 $ng the oounty ol+rk any fee for prepurlw    redel;rptAon
 recolptte. i;c rind, howovcr, that i&lo15   7332, R.C.S.
 or %exsa, 1925, sets out the teaa thnt are to bo ohnrg-
 cd by the ~arloua oouhty offioials in Oohhootion ulth
 audhs illed u&not    dolfn..uent taxpayers.  Faragraph
 7 Charcot ,provides that the oouaty olerk a!!11 reotiye
 one dollcr ($1.00) ln fill for hfa aervicea in =.a&
 ouse. The urtlcle further ;rcvldes that fn event the
 deli.oq>eiittap!lyer puyS saoh L%zuat QS Oviad by hk
 pr:or to jud#.ieut,that such feea 50 provided for shall
 be out to cue-hzilr. ,111 rsca oolleoted by ylrtue         or
 such article are       to
                      be conolcsred a5         rut350r 0rri00
 ant accounted rw as such, and thst the ofr>cers nar,od
 ahal. I@ be entltlcd thxilto    in exocss        0r the
                                                   zisximum
 o~~eaaatlcm   allmsd  Such ol’flczrsunder the laws oi
 '1'6x85.

         Art#lolc 7353, K.C.S.       0r
                                 =‘&XSS, 19135, rqLir3s
 that tho faoa proyldad for In .;rtiole 7332, au,za, be
         Hon. Oortlon C. case,    pas*   3

         taxed as oosts against tho land, end that the rtato and
         oounty shall not be liabls lo my oqso for suah feea.
                   300t1on2 or Art1010391e8 poYido8 that    the
         0oEud8b1ciler8' 00th ill oountl88*of 1088 than twenty
         thousand (20,000) lnhabltantr   shall dctermlaowhothor
         the oouaty otrioore or euoh oouritlrsrhall bo oompsasat-
         ob'oa a fee ~basl8or upoa tho salary baalr. We aro hi-
         ronrd by the Cmptrollor that tho o0~~~1~8l'onar8~  oowt
         or Laagasab County had dstrmdnad thot St.8 oounty orfl-
         oera 8hfdrba oonpeneated    011the basis 0rth8 it3480-0a
                    the perforsanoo 0r thati 0rrioial 4utie8a
         br them ,383

                  fn riw OS tho above statutes it la tho opinlan
         ot tl:lo tepartnsnt and $0~ tuo so ad&d  that iho sheriff
         0r    Leqmaaa County; being a180 the duly         qualiri0dtax
         ltme88w     and oolleotorwoulilb    be           to all tho
                                                  sntltlo.eQ
         rights and ;sltil.agor    psrtalnlng     to taz   oollootorr   under
         the    ~o~islo~   of Artlels 7931 and 18 ontitled, br rwum
          ot beIn   oo~pensatad upon the too bada, to suoh foe8 80
          oollaotad, and that the oounty olerk is entitled to no
          r00 in 00~eotiai    with the 85\uno6 0r redemgtioa ro- .
          oejqtr, but ia entitled   to iLOO %n eaohtu sult'ln
          u&iah rlaal jua&ent 1s ontereb and the oost8,tlnally
    .     oolleoted out 0r the prooeedr 0r suoh llalo, prc?v1604,
        . howover,thst he ohala not~in any lYsnt rbodto taoro
         than hi8 mrMmnt oonpenratloa a8 provided by law.
                Twsting that this 8atlrfaotoril.y
                                                an&men four
         lngdry, 80 are
.
                                                   Very truly your8~




          U,ob




                                  ATTORNEY CENXFkL OF TEXAS